Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 7/12/2021 has overcome the technical deficiencies and the prior art rejection. Claims  1-15, 17-21, 23-27 and 29-30 are allowed because the prior art of record fails to disclose that:
a voltage control module configured to  control the voltage output to the first switching unit according to a control signal inputted from a control unit to limit an amount of current flowing through the first switching unit 4o 4 predetermined level; and the control unit configured to control the first relay, the second relay, the first switching unit, and the second switching unit by outputting control signals as combined in claims 1 and 12.
- the control unit  turns on the switching element included in the first switching unit to allow the current outputted from the battery to flow to the load side through the second relay, the switching element of the first switching unit, and the diode of the second switching unit; then turns of the second relay, and then turns off the switching element included in the first switching unit to cut off power supply as combined in claims 17 and 27.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842